internal_revenue_service number release date index number ----------------------------------------- -------------------------------------- ---------------------------------------- attn -------------------------- --------------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc ita plr-144366-09 date date do --------------------------------------------------------------------------------------------------------------- ------------------------------------------- ty -------------------------- legend proprietorship ----------------------------------------------------------- year brand product number raw materials ---------- ------- --------------------- ------- ---- dear ---------------------------- we received your application of date which asks us to rule that sec_1363 of the code does not apply when a sole_proprietorship using the lifo inventory_method transfers its assets to a newly formed corporation in a transaction that meets the requirements of sec_351 that corporation timely files an election to use the lifo inventory_method for the first year of its existence and that corporation timely elects to be an s_corporation for the first year of its existence the following facts have been obtained from the above-referenced application operating as a sole_proprietorship since year proprietorship manufactures the brand brand of product and distributes it in number states and select international destinations proprietorship manufactures product from raw materials produced by the plr-144366-09 taxpayers and from raw materials purchased from unrelated parties proprietorship is headed by the taxpayers with assistance from their sons proprietorship uses a modified cash_method_of_accounting specifically proprietorship uses an accrual_method for inventory-production costs and the cash_method for all other activities of the business in addition proprietorship uses the lifo inventory_method and complies with the uniform_capitalization_rules of sec_263a law sec_1363 provides generally that if an s_corporation was a c_corporation for the last tax_year before the first tax_year for which an election to be taxed as an s_corporation was effective and the corporation inventoried goods under the lifo_method for such last tax_year the lifo_recapture_amount shall be included in the gross_income of the corporation for such last tax_year the lifo_recapture_amount is the amount if any by which the inventory_amount of the inventory_asset under the fifo method authorized by sec_471 exceeds the inventory_amount of such assets under the lifo_method the inventory_amount carrying value of assets under a method authorized by sec_471 shall be determined using the retail_method or if the corporation does not use the retail_method by using cost or market whichever is lower analysis sec_1363 mandates the taxation of the lifo_recapture_amount if an s_corporation was a c_corporation for the last taxable_year before the first taxable_year for which an s_corporation_election was effective reading the words of sec_1363 literally we conclude that it does not apply to the facts presented by the taxpayers proprietorship has never been a c_corporation and the corporation to be formed by the taxpayers will elect to be an s_corporation for the first year of its existence our literal reading of sec_1363 in this case does not thwart congressional intent congress enacted a related provision sec_1374 to tax an s_corporation on the built-in gains attributable to the period when it was a c_corporation sec_1374 applies however only to built-in gains recognized during the first years of the corporation’s existence as an s_corporation 10-year recognition_period because of the mechanics of the lifo inventory_method the built-in gains from lifo_inventories will not be fully recognized until the taxpayer experiences a decrement in every inventory layer that existed on the date the c_corporation elected to be an s_corporation it is possible even likely that the s_corporation will not experience a decrement in any of these inventory layers during the 10-year recognition_period and thus will escape taxation under sec_1374 altogether this result gives an s_corporation using the lifo inventory_method a tax-based competitive advantage over an s_corporation using the fifo inventory_method to counter this result congress enacted sec_1363 which prevents an s_corporation from avoiding the taxation of plr-144366-09 any built-in gains attributable to lifo_inventories held when it was a c_corporation see h_r conf_rep no 100th cong 1st sess we do not believe congress intended sec_1363 to apply when avoidance of the built-in_gain rules of sec_1374 is not possible and thus cannot be one of the goals of the corporation’s election to be an s_corporation the existence of built-in_gain subject_to sec_1374 is not possible in this case for the same reasons that sec_1363 literally does not apply to the facts of this case conclusion accordingly based solely on the information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party it is held that sec_1363 does not apply when a sole_proprietorship using the lifo inventory_method transfers its assets to a newly formed corporation in a transaction that meets the requirements of sec_351 that corporation timely files an election to use the lifo inventory_method for the first year of its existence and that corporation timely elects to be an s_corporation for the first year of its existence no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to the transaction specifically no opinion is expressed regarding the propriety of the lifo inventory methods used by the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter though this office has not verified any of the information and representations submitted by the taxpayers those items are subject_to verification on examination this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers’ authorized representatives plr-144366-09 please contact the person whose name and telephone number are shown above if you have any questions sincerely jeffery g mitchell branch chief branch office of associate chief_counsel income_tax accounting cc
